Opinion by
Cline, J.
It appeared that the merchandise was returned by the collector at 60 percent under paragraph 1552 as smokers’ articles. An additional tax under the revenue act was not contested. It was stipulated that the trays in question are in chief value of brass, not plated, and are used chiefly for utilitarian purposes on the table or in the household and are the same as certain of the exhibits in Strauss v. United States (9 Cust. Ct. 342, C. D. 710). In accordance therewith the claim at 40 percent as household utensils under paragraph 339 was sustained as to certain of the merchandise.